                                            Case 3:20-cv-02076-SI Document 40 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     ARTHUR WIDENER, et al.,                            Case No. 20-cv-02076-SI
                                  10                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFF'S
                                  11             v.                                         MOTION TO AMEND THE
                                                                                            COMPLAINT TO ADD DEFENDANT
                                  12     GENERAL ELECTRIC COMPANY, et al.,
Northern District of California
 United States District Court




                                                                                            Re: Dkt. No. 32
                                  13                    Defendants.

                                  14

                                  15

                                  16          On March 25, 2020, plaintiffs in the above action filed a complaint alleging various personal

                                  17   injuries and product liability based on exposure to asbestos. Dkt. No. 1. On May 20, 2020, plaintiffs

                                  18   filed a motion to (1) amend the complaint to add the entity Union Carbide Corporation as a defendant

                                  19   and (2) deem the proposed First Amended Complaint be served on all defendants who have appeared

                                  20   as of the date this order is entered “in the interest of preserving environmental resources.” Dkt. No.

                                  21   32. Defendants named in plaintiffs’ original complaint were served in early to mid-April, thus more

                                  22   than 21 days have elapsed after service. Dkt. Nos. 28-31. Plaintiff has not previously amended the

                                  23   complaint.

                                  24          Pursuant to Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading only

                                  25   with the opposing party’s written consent or the court’s leave. The court should freely give leave

                                  26   when justice so requires.” Plaintiffs seek to add Union Carbide Corporation as a defendant which

                                  27   “may share liability for Mr. ARTHUR WIDENER’S asbestos related diseases. Plaintiffs contend

                                  28   that this additional entity manufactured, installed, distributed, sold and/or supplied asbestos-
                                           Case 3:20-cv-02076-SI Document 40 Filed 06/08/20 Page 2 of 2




                                   1   containing products to plaintiff ARTHUR WIDENER’s employers/jobsites.” Dkt. No. 32 at 2.

                                   2          Plaintiff’s motion to amend the complaint is hereby GRANTED and the Amended

                                   3   Complaint is deemed served on all defendants who have appeared as of the date of this order.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 8, 2020

                                   7                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
